Judgment, Supreme Court, New York County (George Daniels, J.), rendered February 9, 2000, convicting defendant, after a jury trial, of robbery in the third degree and grand larceny in the fourth degree, and sentencing him, as a second felony offender, to concurrent terms of 3V2 to 7 years and 2 to 4 years, respectively, unanimously affirmed.
The challenged portions of the People’s summation did not deprive defendant of a fair trial (see, People v D’Alessandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884). To the extent that defendant is raising constitutional claims, such claims are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that there was no shifting of the burden of proof or denigration of defendant’s counsel. In any event, were we to find any error in the prosecutor’s remarks, we would find them to be harmless in light of the overwhelming evidence of guilt, which featured the testimony of a volunteer block-watcher who witnessed the robbery and followed defendant while continuously keeping him in sight until the police arrived.
We perceive no basis for reduction of sentence. Concur— Wallach, J. P., Lerner, Rubin, Buckley and Friedman, JJ.